Case 1:20-cv-23973-RNS Document 38 Entered on FLSD Docket 03/19/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.: 1:20-cv-23973-RNS

  EDDY PERERA-GONZALEZ,

         Plaintiff,

  v.

  JORGE RODRIGUEZ, individually,
  CITY OF HIALEAH, FLORIDA,
  A municipal corporation,

        Defendants.
  ________________________________/

                               INTERIM JOINT STATUS REPORT

         The parties, pursuant to Fed.R.Civ.P. 16 and this Court’s Scheduling Order [D.E. 24]

  entered December 17, 2020, file this Interim Joint Status Report, as follows:

         A.      Yes, all Defendants have been served.

         B.      Yes, all Defendants have responded to the Complaint.

         C.      This is not a class action.

         D.      The Parties have agreed to retired Circuit Court Judge Ellen Leesfield as the

  mediator. The Parties will schedule the mediation prior to the August 13, 2021 mediation

  deadline.

         E.      The Parties conducted preliminary discussions regarding settlement, but agree

  discovery is necessary before more substantive discussions can take place. The Parties agree to

  communicate regarding potential settlement as the case progresses.

         F.      The Plaintiff has responded to initial documentary discovery served by the

  Defendants.    The Defendants are in the process of locating documents and information
Case 1:20-cv-23973-RNS Document 38 Entered on FLSD Docket 03/19/2021 Page 2 of 2
                                                                     Perera-Gonzalez v. Rodriguez, et al.
                                                                       Case Number 1:20-cv-23973-RNS
                                                                                            Page 2 of 2

  responsive to discovery requests propounded by the Plaintiff. The Parties believe they will be

  able to complete discovery within the Court’s current deadlines.

         G.      There are no other currently known issues that the Parties believe require the

  Court’s assistance at this time.

  Dated: March 19, 2021

  Respectfully submitted,

  MARRERO & WYDLER, P.A.                           BOWMAN AND BROOKE, LLP
  Counsel for City                                 Counsel for Rodriguez
  2600 Douglas Road, PH-4                          Two Alhambra Plaza, Suite 800
  Coral Gables, FL 33134                           Coral Gables, FL 33134
  (305) 446-5528                                   (305) 995-5600
  (305) 446-0995 (fax)                             (305) 995-6090 (fax)
  oem@marrerolegal.com                             Elizabeth.hernandez@bowmanandbrooke.com
  lew@marrerolegal.com                             Juliet.menendez@bowmanandbrooke.com
  dinah@marrerolegal.com

  BY __/s/ Oscar E. Marrero__________              BY __/s/ Elizabeth M. Hernandez __________
         OSCAR E. MARRERO                                 ELIZABETH M. HERNANDEZ
         F.B.N.: 372714                                   F.B.N.: 378186
         LOURDES E. WYDLER
         F.B.N.: 719811



  The Law Office of                                STOLZENBERG GELLES FLYNN
  KASSEBAUM and BASILE, P.A.                       & ARANGO, LLP
  Counsel for Plaintiff                            Counsel for Plaintiff
  150 W Flagler Street, Suite 1675                 1533 Sunset Drive, Suite 150
  (305) 445-2985                                   Miami, FL 33143
  (754) 400-6113 (fax)                             (305) 961-1450
  paul@kblawmiami.com                              (305) 423-3979 (fax)
                                                   cflynn@sgfcounsel.com

  BY __/s/ Paul Basile __________                  BY __/s/ Charles W. Flynn, III.__________
         PAUL BASILE                                      CHARLES W. FLYNN, III.
         F.B.N.: 89036                                    F.B.N.: 204791
